Citation Nr: 0330323	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for the residuals of a left 
wrist injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1967 to May 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In part, the RO denied the veteran's claim of entitlement to 
service connection for a subconjunctival hemorrhage of the 
left eye, due to diabetic retinopathy.  The RO did grant his 
claim of entitlement to service connection for diabetic 
retinopathy with lattice degeneration of the right eye and 
assigned a 10 percent disability evaluation, effective June 
1, 1998.  Later in May 1999, the RO received the veteran's 
Notice of Disagreement (NOD) with respect to the denial of 
entitlement to service connection for a subconjunctival 
hemorrhage of the left eye, due to diabetic retinopathy.  

In June 1999, the RO issued the veteran a Statement of the 
Case (SOC), in part addressing the issues of entitlement to 
service connection for a subconjunctival hemorrhage of the 
left eye, due to diabetic retinopathy and entitlement to an 
increased rating for diabetic retinopathy with lattice 
degeneration of the right eye.  The veteran did not, however, 
perfect his appeal by submitting a substantive appeal with 
respect to either of those issues.  Therefore, those 
decisions became final under the applicable law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1998).  Accordingly, the Board has no 
jurisdiction over those issues and neither will be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2003).  

In February 2003, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  

During the course of this appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for right wrist disability (VA Form 9, received in 
September 1999) and that an increased rating is warranted for 
his service-connected eczema (VA Form 21-4138, presented at 
the veteran's February 2003 hearing).  Neither claim has been 
certified or otherwise developed for appeal to the Board.  
Accordingly, the Board has no jurisdiction over either claim 
and neither will be considered below.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.  They are referred to the RO, however, 
for appropriate action.


REMAND

The veteran seeks entitlement to service connection for the 
residuals of a left wrist injury.  

During a VA orthopedic examination, performed in November 
1998, the veteran's left wrist was found to be normal.  His 
medical records were not available for review.  

In its May 1999 rating action, the RO denied the veteran's 
claim of entitlement to service connection for left wrist 
disability as not well-grounded.  At the time of that 
decision, it was noted that the veteran's service medical 
records could not be obtained for review.  It was also noted 
that if such records were located at a later date, the 
decision would be reconsidered.  In the subsequent Statement 
of the Case, it was noted that the veteran had provided 
copies of some of his service medical records.

The veteran's original service medical records have since 
been associated with the claims folder.  They show that in 
April 1994, the veteran was treated for complaints of left 
wrist pain, numbness over the dorsum of the left hand at the 
base of the index and long fingers over the metacarpals, as 
well as the left thumb metacarpal.  The diagnosis was neuro 
proxia.

In a Supplemental Statement of the Case, issued in August 
1999, the RO confirmed and continued the denial of 
entitlement to service connection for left wrist disability 
as not well grounded.  

In his substantive appeal (VA Form 9), received in September 
1999, the veteran raised contentions to the effect that his 
left wrist disability was actually carpal tunnel syndrome.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  It 
required the VA to inform the veteran of the evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
It also required the VA to explain what information and 
evidence the veteran needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA also eliminated the concept of a well grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  In September 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
a portion of those rules as inconsistent with the statute.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (hereinafter PVA).  

At the veteran's hearing on appeal, the undersigned Acting 
Veterans Law Judge furnished the veteran with a notice of the 
enactment of the VCAA.  Such notice described the VA's 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Inasmuch as the veteran's claim of entitlement to service 
connection for the residuals of a left wrist injury was 
pending before the VA at the time of the enactment of the 
VCAA, that issue must be considered under the development 
provisions of the VCAA.  Cf. Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (Those sections of the VCAA (section 
3(a)) codified at 38 U.S.C. §§ 5102, 5103, and 5103A, 
concerning notice and assistance to be provided to claimants 
by VA, are not retroactively applicable to proceedings that 
were complete before VA (emphasis added) and were on appeal 
to the courts when the VCAA was enacted.)  

In light of the foregoing, further development of the record 
is warranted prior to additional consideration by the Board.  
Accordingly, the case is remanded for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice and development 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
must include, but is not limited to, 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim and the evidence, if 
any, that the RO will obtain for him.  
See Quartuccio.  

2.  When the foregoing actions are 
completed, the RO must readjudicate the 
issue of entitlement to service 
connection for the residuals of a left 
wrist injury.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  
By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter remanded by the Board.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




